Exhibit 10.1

AMENDMENT NO. 3 TO PURCHASE AND SALE AGREEMENT

This Amendment No. 3 (the “Amendment”) is made and entered into this 15th day of
December, 2014 by and between Dover Motorsports, Inc. and Nashville Speedway,
USA, Inc. (collectively, the “Seller”) and NeXovation, Inc. (the “Purchaser”).

WHEREAS, Seller and Purchaser entered into a Purchase and Sale Agreement dated
May 28, 2014, as amended by Amendment No. 1 dated August 26, 2014 and Amendment
No. 2 dated October 7, 2014 (the “Agreement”), in which the Purchaser agreed to
purchase from Seller the property known as Nashville Superspeedway;

WHEREAS, unless otherwise defined herein, terms shall have the meaning ascribed
to them in the Agreement;

WHEREAS, the parties agree to extend the date for Closing, subject to the terms
and conditions of this Amendment No. 3 (which shall supersede Amendment No. 1
and Amendment No. 2);

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller and Purchaser do hereby agree as follows:

 

1. Closing shall take place on or before January 26, 2015. Proration of real
estate taxes shall be calculated as if closing had occurred on September 25,
2014.

 

2. The Inspection Period has expired and Purchaser makes no objections under
Section 5 (a) to the Agreement.

 

3. $1,100,000, representing the balance of the Earnest Money, shall be released
to Seller and Escrow Agent is hereby instructed to wire such funds to Seller on
or before December 19, 2014. In addition, Purchaser shall wire $200,000 to
Seller on or before December 19, 2014. Such payments are in consideration of
this Amendment and non-refundable. If Closing occurs, all payments made under
this Amendment No. 3 and previous payments under Amendment No. 1 and Amendment
No. 2 (totaling $1,700,000) will be applied against the Purchase Price.

 

4. Except as expressly modified above, the Agreement shall remain in full force
and effect.

IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment the day
and year first written above.

 

Purchaser: NeXovation, Inc. By:  

/s/ Michael B. Kinnard

  Michael B. Kinnard, EVP – General Counsel Seller: Nashville Speedway, USA,
Inc. By:  

/s/ Klaus Belohoubek

  Klaus Belohoubek,   Senior Vice President – General Counsel Seller: Dover
Motorsports, Inc. By:  

/s/ Klaus Belohoubek

  Klaus Belohoubek,   Senior Vice President – General Counsel